Journal Entries (1827-31): Journal4: (1) Rule to plead, answer, or demur; copy of rule ordered published *p. 134; (2) continued *p. 217; (3) motion to dissolve injunction *p. 244; (4) exceptions to answers referred to master *p. 298; (5) motion for leave to file further answer *p. 371; (6) leave granted to file further answer, motion to dissolve injunction *p. 374; (7) exceptions to answer referred to master *p. 388; (8) motion to dismiss *p. 449; (9) motion to dissolve argued, submitted *p. 458; (10) injunction dissolved, motion for leave to amend, motion to dismiss *p. 465; (11) bill dismissed *p. 482.
Papers in File: (i) Bill of complaint, fiat for injunction; (2) writ of injunction and return; (3) writ of subpoena and return; (4) affidavit of non-residence; (5) motion for notice by publication; (6) affidavits of Joseph F. Eastman and Benjamin M. Farley; (7) stipulation for time to answer; (8) proof of publication; (9) stipulation extending time to answer; (10) answer of Joseph F. Eastman; (11) exceptions to answer; (12) master’s report on exceptions to answer; (13) motion for leave to file a further answer; (14) further answer; (15) exceptions to further answer; (16) master’s report on exceptions to further answer; (17) replication; (18) motion to dissolve injunction; (19) motion for leave to amend bill.
Chancery Case 88 of 1827.